

113 HR 3910 IH: Expand Nonpostal Services to Americans Act
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3910IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Cohen introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 39, United States Code, to allow the United States Postal Service to provide nonpostal services, and for other purposes.1.Short titleThis Act may be cited as the Expand Nonpostal Services to Americans Act.2.Authority to offer nonpostal servicesSection 404 of title 39, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (7), by striking and at the end;(B)in paragraph (8), by striking the period and inserting ; and; and(C)by adding at the end the following:(9)to provide nonpostal services.; and(2)by striking subsection (e).